ACCEPTED
                                                                                                              06-16-00002-cr
                                                                                                  SIXTH COURT OF APPEALS
                                                                                                        TEXARKANA, TEXAS
                                                                                                        6/24/2016 9:37:15 AM
                                                                                                            DEBBIE AUTREY
                                                                                                                      CLERK

                                    NO. 06-16-00002-CR

                       IN THE COURT OF APPEALS          FILED IN
                                                 6th COURT OF APPEALS
                  SIXTH APPELLATE DISTRICT OF TEXASTEXARKANA, TEXAS
                            AT TEXARKANA         6/24/2016 9:37:15 AM
                                                                                         DEBBIE AUTREY
DEMITRES COLEMAN                                                                            Clerk
                                                                                            Appellant

v.

STATE OF TEXAS                                                                              Appellee

                    APPELLANT’S SECOND MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant, DEMITRES COLEMAN, by and through

counsel of record, Jason Horton, and for his Second Motion for Extension of Time to

File Brief states as follows:

                                                      I.

      Appellant’s Brief is due on June 27, 2016.

                                                     II.

      Appellant has sought and obtained one prior briefing extension in this case.

                                                    III.

      Appellant requests additional time to (1) review the record for all possible

points on appeal, and (2) prepare Appellant’s brief. Appellant’s counsel’s trial and

appellate caseload and schedule have prevented said attorney from being able to


                                       Demitres Coleman v. State of Texas
                                   6th Court of Appeals No. 06-16-00002-CR
                         Appellant’s Second Motion for Extension of Time to File Brief
                                                  Page 1 of 5
devote the necessary time to complete Appellant’s brief. Said caseload and schedule

includes, but is not limited to, the following since the last extension request:

        ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Costello Byrd, pending in the Circuit Court of Miller County, Arkansas, on May 31,

2016;

        ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Joshua Mooney, pending in the Circuit Court of Miller County, Arkansas, on May 31,

2016;

        ■ Preparation for and attendance at pretrial hearing in State of Arkansas v. Max

Harris, pending in the Circuit Court of Miller County, Arkansas, on May 31, 2016;

        ■ Preparation for and attendance at the remainder of the Miller County

criminal pre-trial docket in the Circuit Court of Miller County, Arkansas, on May 31,

2016;

        ■ The undersigned was on vacation from June 1 -13, 2016;

        ■ Preparation for and attendance at arraignment in State of Arkansas vs. Julie

Aultman, pending in the Circuit Court of Miller County, Arkansas, on June 14, 2016;

        ■ Preparation for and attendance at Miller County criminal trial docket in the

Circuit Court of Miller County, Arkansas, on June 20, 2016;




                                       Demitres Coleman v. State of Texas
                                   6th Court of Appeals No. 06-16-00002-CR
                         Appellant’s Second Motion for Extension of Time to File Brief
                                                  Page 2 of 5
        ■ Preparation for and attendance at status hearing in State of Arkansas v.

Costello Byrd, pending in the Circuit Court of Miller County, Arkansas, on June 20,

2016;

        ■ Preparation for trial and attendance at status hearing in State of Arkansas v.

Alexander Cox, pending in the Circuit Court of Miller County, Arkansas, from June 1-

20, 2016;

        ■ Preparation for and attendance at plea and sentencing in State of Texas vs.

Kaitlin Jameson, pending in the County Court at Law of Bowie County, Texas, on

June 20, 2016;

        ■ Preparation for and attendance at sentencing hearing in United States v.

Narcizo Valdovinos, pending in the United States District Court for the Eastern

District of Texas, on June 21, 2016;

        ■ Preparation for and attendance at administrative probation hearing in State of

Texas v. Heather Jessup, pending in the District Court of Bowie County, Texas, on

June 21, 2016;

        ■ Preparation for and attendance at status hearing in State of Texas v. Tom

Asimos, pending in the County Court at Law of Cass County, Texas, on June 23,

2016;

        ■ Preparation for and attendance at administrative driver’s license hearing in

State of Arkansas v. Jacob McCann, pending in the District Court of Clark County,

                                       Demitres Coleman v. State of Texas
                                   6th Court of Appeals No. 06-16-00002-CR
                         Appellant’s Second Motion for Extension of Time to File Brief
                                                  Page 3 of 5
Arkansas, on June 24, 2016; and

      ■ Preparation for and attendance at change of plea hearing in United States v.

Carlos Suyi-Rodriguez, pending in the United States District for the Eastern District of

Texas-Texarkana Division, from June 26-27, 2016.

                                                   IV.

      This motion is made in good faith and not for purposes of delay.

                                                   VI.

      Without additional time, Appellant will be denied effective assistance of

counsel on appeal, to which he is entitled.

      WHEREFORE, Appellant requests that the deadline for the filing of his Brief

be extended thirty (30) days, and for any such other relief to which he may be entitled.

                                                                      Respectfully submitted,

                                                                      JASON HORTON LAW FIRM
                                                                      114 West Broad Street
                                                                      Texarkana, Texas 75501
                                                                      Mail to:
                                                                      P.O. Box 1596
                                                                      Texarkana, Texas 75504
                                                                      T- (903) 792-2000
                                                                      F- (903) 792-2100

                                                           BY: /s/ Jason Horton
                                                               Jason Horton
                                                               jason@jasonhortonlaw.com
                                                               Texas Bar Number 24041130

                                                                      ATTORNEY FOR APPELLANT

                                      Demitres Coleman v. State of Texas
                                  6th Court of Appeals No. 06-16-00002-CR
                        Appellant’s Second Motion for Extension of Time to File Brief
                                                 Page 4 of 5
                            CERTIFICATE OF SERVICE

         On this 24th day of June, 2016, I hereby certify that a true and correct copy of

the foregoing document will be served on the Bowie County District Attorney’s

Office, according to the Texas Rules of Appellate Procedure and the rules of this

Court.

                                                                        /s/ Jason Horton
                                                                        Jason Horton




                                        Demitres Coleman v. State of Texas
                                    6th Court of Appeals No. 06-16-00002-CR
                          Appellant’s Second Motion for Extension of Time to File Brief
                                                   Page 5 of 5